Citation Nr: 0101243	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-19 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to recognition of the appellant as a "child" on 
the basis of permanent incapacity for self-support prior to 
attaining age 18.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from March 1968 to October 1969.  
The veteran, who died in 1996, was the appellant's father.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied a claim of entitlement 
to recognition of the veteran's child, the appellant, as a 
"child" for purposes of entitlement to benefits on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18.  The appellant disagreed with that 
determination in early September 1999, and submitted a timely 
substantive appeal in late September 1999 after the RO issued 
a statement of the case in mid-September 1999.


REMAND

The appellant contends that the RO incorrectly denied the 
claim of entitlement to VA benefits based on a recognition of 
the appellant as a "helpless child" on the basis of permanent 
incapacity for self-support prior to reaching the age of 18 
years. Essentially, the appellant maintains that she has a 
diagnosed medical disorder, homozygous sickle cell disease, 
which was of such severity at the time of her 18th birthday 
as to prevent her from ever securing and following any 
substantially gainful employment.  

Specifically, the appellant submitted a private medical 
statement, dated in September 1998, which reflects that she 
is permanently disabled, and has been since prior to age 18.  
The medical statement reflects that the appellant's sickle 
cell disease has resulted in multiple hospitalizations, liver 
disease, and early end-stage renal disease. 

The RO determined that the appellant was not incapable of 
self-support, as she had completed high school and had begun 
attending college at the time she became 18.  However, in a 
September 1999 statement, the appellant noted that she was 
only able to finish high school because the school had a home 
schooling program.  In order to be recognized as a "helpless 
child," a child must be shown to be permanently incapable of 
self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years.  38 C.F.R. § 3.356 
(2000).

The RO denied the veteran's claim on the basis that the 
evidence that the appellant completed high school and was 
attending college was sufficient to establish that the 
appellant was not permanently incapable of self-support.  
However, the Board notes that, where an individual is in the 
process of obtaining an education, but the extent and nature 
of the disability raises some doubt as to whether they would 
render the average person incapable of self-support, factors 
other than employment must be considered.  In such a case, VA 
must consider whether the daily activities of the individual 
in the home and community are equivalent to the activities of 
employment.  In this case, the appellant has submitted 
evidence that her activities in the community were not the 
equivalent of activities of employment.  Therefore, further 
development as to the extent and severity of her sickle cell 
disease, as it manifested prior to age 18, must be conducted.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and ask her to identify the providers, by 
name and address, who furnished either 
inpatient or outpatient care to her for 
sickle cell disease, and any secondary 
disorder, including disorders of the 
liver or kidney, as well as for any other 
medical or psychiatric disorder, prior to 
her 18th birthday.  After obtaining any 
necessary authorization from the 
appellant or a parent or guardian, the RO 
should undertake all appropriate actions 
to obtain, or to assist the veteran in 
obtaining, copies of all relevant medical 
treatment records from the identified 
source(s), and associate them with the 
claims folder.

2.  The RO should contact the high school 
from which the appellant graduated, and, 
after obtaining any necessary 
authorization from the appellant or a 
parent or guardian, should attempt to 
obtain any information as to special 
accommodations required for the 
appellant's high school education, if 
any.  In particular, the RO should 
request records of all periods of 
attendance, including information as to 
the location of attendance and absences.

3.  The RO should contact any university 
the appellant attended prior to or at the 
time of her 18th birthday, including, but 
not limited to, the university referenced 
in the evidence of record, South Carolina 
State University, and each educational 
institution should be asked to furnish 
records concerning the appellant's 
pursuit of a degree at that institution, 
and, in particular, the dates of 
attendance and the numbers of credit 
hours pursued each semester should be 
furnished.

4. Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the development 
requested herein above was conducted and 
completed in full. If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  The appellant should be asked whether 
she has been found disabled for purposes 
of any local, state, or federal benefits 
program, and, if so, the appellant should 
be requested to furnish information as to 
that program and the medical or other 
evidence used for the program's 
determination of disability.

6.  After the requested development has 
been completed, the RO should again 
review the appellant's claim.  If 
necessary, the evidence as to the 
appellant's activities in the home and 
community prior to and at the time of her 
18th birthday should be reviewed, 
together with the medical evidence as to 
the nature and severity of her diseases 
and disorders, by a medical reviewer.  
Any examination, testing, or assessment, 
such as a Social and Industrial Survey, 
if recommended by the reviewer, should be 
completed.  It should be determined 
whether the appellant was capable of 
self-support at age 18, consistent with 
38 C.F.R. § 3.356.  If a finding is made 
that the appellant was permanently 
incapable of self support as of her 
eighteenth birthday, then the RO must 
consider whether there was improvement 
subsequent to that time sufficient to 
render the appellant capable of self-
support.

7.  If the benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



